Case: 18-30207      Document: 00514784682         Page: 1    Date Filed: 01/07/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                      No. 18-30207                            FILED
                                                                        January 7, 2019
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA,                                                     Clerk

              Plaintiff - Appellee

v.

ALDEN HALL,

              Defendant - Appellant



                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:16-CR-102-1


Before JONES, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       A jury convicted Alden Hall of theft of government funds under 18 U.S.C.
§ 641, fraudulently obtaining financial assistance funds under 20 U.S.C.
§ 1097(a), and engaging in an unlawful monetary transaction under 18 U.S.C.
§ 1957. Hall appeals, contending there was insufficient evidence to convict.
       Hall owned and operated Alden’s School of Cosmetology (ASC) and
Alden’s School of Barbering (ASB). She sought and obtained certification for
some of ASC’s programs to participate in the Pell Grant program. Hall does


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30207    Document: 00514784682     Page: 2   Date Filed: 01/07/2019



                                 No. 18-30207
not dispute that ASC fraudulently obtained Pell Grant funds, receiving
distributions for ineligible students and individuals who never attended ASC
and inflating the number of hours attended by students to increase the funds
paid on their behalf. Hall argues that the government did not present enough
evidence to prove her knowledge of and involvement in the fraudulent scheme.
      A district court’s denial of a motion for judgment of acquittal is reviewed
de novo. United States v. Williams, 520 F.3d 414, 420 (5th Cir. 2008).
Nevertheless, when reviewing a sufficiency of the evidence claim, the court
must determine whether “any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt.” Jackson v.
Virginia, 443 U.S. 307, 319 (1979). All the evidence must be viewed “in the
light most favorable to the prosecution.” Id. In other words, “this Court’s
inquiry is limited to whether the jury’s verdict was reasonable” and not
whether the court believes it was correct. United States v. Alaniz, 726 F.3d 586,
601 (5th Cir. 2013) (quotation omitted).
      There was sufficient evidence for a jury to find that Hall was involved in
and knew about the Pell Grant fraud. First, there was evidence that she was
the sole owner of ASC, and the only person who stood to benefit from the fraud.
See United States v. Gevorgyan, 886 F.3d 450, 456 (5th Cir. 2018) (finding that
the defendant’s position as owner of a company involved in health care fraud
supported the jury’s determination that he knew of the fraud); United States
v. Willett, 751 F.3d 335, 340–41 (5th Cir. 2014) (finding that the trier of fact
could infer the defendant knew about fraudulent practices because “he held
himself out as an owner of and had a position of authority” in the companies
involved in the fraud and because there was “evidence that [he] benefitted from
the fraud as the joint holder of the personal and business accounts”).
      Hall contends there was evidence she no longer owned or controlled the
schools when the fraud took place. There was testimony from school staff that
                                       2
    Case: 18-30207      Document: 00514784682        Page: 3    Date Filed: 01/07/2019



                                    No. 18-30207
they were told at some point a business consultant either was planning to buy
or had bought the school. The consultant was also copied on one Department
of Education (DOE) email to Hall and fired two staff members—one of whom
was rehired by Hall four months later. Meanwhile, the government introduced
evidence showing Hall, at the very least, held herself out as ASC’s owner. See
Willett, 751 F.3d at 340. She signed multiple documents identifying herself as
ASC’s owner. She controlled the bank account for the Pell Grants and, with
another consultant Michael Smith, jointly controlled ASC’s operating account.
And Hall dealt with the DOE and a third-party financial aid contractor until
the school closed in 2012.
      There was also evidence that Hall was involved in and knew about ASC’s
financial aid process. An ASC financial aid staff member testified that no
financial aid documents were signed without Hall’s permission. In addition,
Hall spoke with the contractor multiple times a week, and received reports
each time Pell Grant funds were distributed to ASC, which included student
names and payment amounts.
      There was also evidence of Hall’s involvement in the fraudulent activity
itself. She incorrectly told prospective students that they could receive
financial aid for programs not approved for Pell Grants; refused to fully refund
Pell Grant funds received for a student who applied to ASC but never attended;
and signed various reports falsely certifying that ASB students or other
individuals who never attended ASC earned hours at ASC that resulted in Pell
Grant distributions. 1 ASC also fraudulently obtained Pell Grant funds in the
name of Hall’s family members, none of whom attended the school.



      1 Hall contends the government should have called a handwriting expert to confirm
she actually signed these documents. However, Hall’s signatures were authenticated by
witnesses familiar with her signature, and “juries are capable of comparing signatures to
determine authenticity.” United States v. Garza, 448 F.3d 294, 300 (5th Cir. 2006).
                                           3
    Case: 18-30207    Document: 00514784682     Page: 4   Date Filed: 01/07/2019



                                 No. 18-30207
      Finally, there was evidence that Hall attempted to conceal the existence
of ASB and its students—for whom ASC was illegally collecting Pell Grant
funds—from the DOE. See United States v. Kuhrt, 788 F.3d 403, 414–15 (5th
Cir. 2015) (finding that evidence of actions taken to conceal theft supported an
inference of fraudulent intent). When DOE employees conducted an on-site
review of ASC, Hall gave ASB teachers the week off and passed off ASB
students as ASC students. Hall also told the reviewers that she had no
barbering students. Viewing this multitude of evidence in the light most
favorable to the prosecution, a reasonable jury could have found that Hall knew
about and was involved in ASC’s fraudulent behavior.
      Hall also takes issue with the evidence supporting her unlawful
monetary transaction conviction. Hall was charged with issuing a $50,000
check from ASC’s operating account to herself, which necessarily included
fraudulently obtained Pell Grant funds. After several transactions, the money
was eventually wired to another bank account and used as security to obtain
further Pell Grant money for ASC. Hall contends that evidence of Smith (the
consultant who jointly controlled the ASC operating bank account) initiating
the wire transaction undermines evidence of her involvement. However, the
charge addressed the initial check transferring funds from ASC to Hall. Hall
does not argue that she did not authorize or cash that check. There was
sufficient evidence for a reasonable to jury to find that Hall knew about and
was involved in the unlawful monetary transaction.
      In light of the foregoing, Hall’s conviction is AFFIRMED.




                                       4